SecureDesigns® Variable Annuity EliteDesigns® Variable Annuity SecureDesigns® Variable Annuity EliteDesigns® Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance andAnnuity Company of New York 800 Westchester Ave., Suite 641 N Rye Brook, New York 10573 Supplement Dated October 12, 2012, To the Prospectus Dated May 1, 2012 Effective October29, 2012, the Guggenheim VT Managed Futures Strategy Subaccount will change its name to Guggenheim VT Global Managed Futures Strategy Subaccount (the Subaccount). All references to the former name in the Prospectus dated May1, 2012 are hereby changed to reflect the new name effective October29, 2012. Also effective October29, 2012, the fund underlying the Subaccount, the Guggenheim VT Global Managed Futures Strategy fund will change its Investment Objective from “seeks to achieve positive absolute returns” to “seeks to generate positive total returns over time.” The reference to the former objective in the “Objectives for Underlying Funds” section in the Prospectus dated May1, 2012, is hereby change to reflect the new objective effective October29, 2012. Please Retain This Supplement For Future Reference
